          Case 2:20-cv-02238-HLT-ADM Document 17-1 Filed 05/14/20 Page 1 of 5

                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    Jackie Taylor et al.

                 Plaintiffs,

     v.                                                  Case No. 2:20-cv-02238-HLT-ADM

    Jay Allen M.D. et al.

                 Defendants.

             BRIEF OF THE AMERICAN CIVIL LIBERTIES UNION OF KANSAS
                    AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS

           Linn County has adopted an order indefinitely requiring businesses to maintain a log of

customer contact information that must be shared with county health officials upon request. The

purpose of the requirement is ostensibly to facilitate contact tracing for COVID-19 cases. While

the Centers for Disease Control and Prevention (“CDC”) has recommended contact tracing as a

critical mitigation tool for preventing the spread of COVID-19, it has also advised that any program

should be “voluntary, confidential, and culturally appropriate.”1 Linn County’s order bears none

of these hallmarks. By forcing businesses to collect and disclose customer contact information

absent a warrant or any other pre-compliance review mechanism, Linn County is flouting both the

Constitution and sound public health recommendations. Accordingly, amici respectfully request

that this Court invalidate the order.

                                    STATEMENT OF INTEREST

      The American Civil Liberties Union of Kansas (“ACLU-KS”) is a non-profit and non-partisan

organization dedicated to preserving and advancing the civil rights and legal freedoms of Kansans

guaranteed by the United States Constitution and the Bill of Rights. ACLU-KS has approximately

9,000 members in Kansas.



1
 Centers for Disease Control and Prevention, Health Departments: Interim Guidance on Developing COVID-19 Case
Investigation & Contact Tracing Plan, Center for Disease Control (May 13, 2020), at 42, available at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/case-investigation-contact-tracing.pdf.
                                                     1
     Case 2:20-cv-02238-HLT-ADM Document 17-1 Filed 05/14/20 Page 2 of 5




                                          ARGUMENT

   1. Pre-Compliance Review is Necessary to Protect Linn County Businesses from
      Arbitrary Intrusions into Their Privacy.

   For an administrative search regime to comply with the Fourth Amendment it must include a

procedure for individualized review of search demands. Camara v. Municipal Court of City and

County of San Francisco, 387 U.S. 523, 548 (1967); City of Los Angeles v. Patel, 135 S. Ct. 2443,

2452 (2015); Zadeh v. Robinson, 902 F.3d 483, 489 (5th Cir. 2018) (“a requirement of

precompliance review in many, if not most, administrative searches had been clearly established

by Supreme Court precedent prior to the search here”). The Supreme Court has held that

individualized review is necessary to ensure that searches do not exceed statutory limits and are

not used to create a pretext for harassment even where statutory safeguards exist. Patel, 135 S. Ct.

at 2452-53 (“the availability of precompliance review alters the dynamic between the officer and

hotel to be searched, and reduces the risk that officers will use these administrative searches as a

pretext to harass business owners”).

   Here, Linn County’s Order lacks statutory safeguards or any definitive limitations on the

circumstances in which the government can demand customer lists. While the order states the list

will be used “for the purposes of Contact Tracing,” the order does not define contact tracing nor

does it limit the scope of the request to customer lists on the day a COVID-positive client visited

the business. Consequently, the Order gives Linn County a license to obtain at least 30 days of a

business’ customer information and use it for whatever purpose the county deems. Given the

breadth of the Order, a pre-compliance review process is particularly critical to preserve business’s

Fourth Amendment rights.




                                                 2
      Case 2:20-cv-02238-HLT-ADM Document 17-1 Filed 05/14/20 Page 3 of 5




    2. Linn County’s Order Infringes on the First Amendment Interests of Customers.

    Compelled inspection of customer lists likely chills associational activity protected by the First

Amendment. It is well-established that disclosure of associational activity to the government has

the potential to deter participation and “infringe on privacy of association and belief guaranteed

by the First Amendment.” Doe v. Reed, 561 U.S. 186, 203 (2010) (Alito, J., concurring) (citing

Buckley v. Valeo, 424 U.S. 1, 64 (1976)).                 Here, Linn County’s customer list disclosure

requirement applies to a broad range of businesses including newspapers and attorneys’ offices.

Speaking to the media and seeking legal redress are First Amendment activities in which

individuals may be deterred from participating if disclosure to the government is required. See,

e.g., Reporters Committee for Freedom of the Press v. AT&T, 593 F.2d 1020, 1046-47 (D.C. Cir.

1978) (acknowledging associational rights of the press and confidential sources as well as possible

chilling effect); Bhd. Of R.R. Trainmen v. Va. State Bar, 377 U.S. 1, 7 (1964) (recognizing a First

Amendment protected interest in seeking legal redress). By mandating the collection of customer

information and disclosure to the county without restriction, the Order provides the government

with a method for identifying participants in protected First Amendment activities and threatens

to chill these associational freedoms.

    3. Voluntary Cooperation with Contact Tracing Efforts Will Be More Effective than
       Mandatory Disclosure Requirements.

    Public health experts agree that voluntary pandemic mitigation measures are more likely to

induce compliance than coercive requirements.2 Contact tracing is no different.3 Both customers

and business owners are more likely to provide information if they have the option to comply


2
  See Aledort, J.E., Lurie, N., Wasserman, J., Bozzette, S.A., Non-pharmaceutical public health interventions for
pandemic influenza: an evaluation of the evidence base, 7(1) BMC PUBLIC HEALTH 208-09 (2007) (“widespread
government mandates to segregate individuals, including isolation, quarantine, sheltering, location-based community
restrictions, and travel restrictions, are less likely than voluntary measures to be recommended, especially over the
longer-term”).
3
  See Interim Guidance on Developing COVID-19 Case Investigation & Contact Tracing Plan, supra note 1, at 42
(“contact tracing must be voluntary”).
                                                         3
     Case 2:20-cv-02238-HLT-ADM Document 17-1 Filed 05/14/20 Page 4 of 5




with a narrowly tailored, specific request for information. Most people, if given the option and

confident of privacy protections and other limits on use, would want to be told if someone who

has been near them tests positive. On the contrary, an obligatory requirement might scare off those

people who would otherwise agree to provide their information on a voluntary basis.

                                          CONCLUSION

   For the foregoing reasons, we urge the Court to grant Plaintiffs’ request for a Temporary

Restraining Order against Linn County’s disclosure requirement.


Dated: May 14, 2020

                                               Respectfully Submitted,

                                                    ACLU FOUNDATION OF KANSAS

                                                    /s/ Lauren Bonds______
                                                    LAUREN BONDS, KS Sup. Ct. No. 27807
                                                    ZAL K. SHROFF, KS Sup. Ct. No. 28013
                                                    ACLU FOUNDATION OF KANSAS
                                                    6701 W. 64th St., Suite 210
                                                    Overland Park, KS 66202
                                                    Phone: (913) 490-4110
                                                    Fax: (913) 490-4119
                                                    lbonds@aclukansas.org
                                                    zshroff@aclukansas.org
                                                    Counsel for Amicus Curiae




                                                4
     Case 2:20-cv-02238-HLT-ADM Document 17-1 Filed 05/14/20 Page 5 of 5




                         CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, ACLU-KS as amicus curiae states that it

does not have a parent corporation and that no publicly held corporation owns 10% or more of its

stock.




                                                5
